Citation Nr: 1204244	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hip replacements.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1966 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).  As the Veteran lives in Alabama, the Montgomery RO has now assumed jurisdiction over the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hip replacements.  For the reasons that follow, his claim shall be remanded.  

The Veteran contends that his bilateral hip replacement is causally related to the residuals of a shell fragment wound he suffered during his service in the Republic of Vietnam.  The Veteran's service treatment records show that he suffered a shell fragment wound to both legs and his right buttock in either March or April 1968.  (The Veteran is service connected for residuals of fragment wounds to muscle group XI, XIV, and XVII, as well as for post traumatic stress disorder and diabetes.)  In an August 2007 letter, the Veteran stated that he had his hips replaced in July and December of 1999.  He stated that he was diagnosed as suffering from avascular necrosis.  He also stated that his arteries were damaged in his March 1968 shell fragment wound, and he contended that this damage could have led to his hips being replaced.  

The Veteran's statement regarding his hip replacement is confirmed by the private medical evidence he submitted.  That evidence shows that his left his was replaced in July 1999 and his right in December 1999.  A July 1999 record from Birmingham Baptist Medical Center found that the Veteran had avascular necrosis of the left hip.  A December 1999 record similarly found that the Veteran suffered from avascular necrosis in his right hip.  Avascular necrosis has been defined as "morphological changes indicative of cell death and caused by ... deficient blood supply."  Washington v. Nicholson, 19 Vet. App. 362, 364 (2005) (quoting Dorland's Illustrated Medical Dictionary 1101 (27th ed. 1988)).

There is also evidence that the Veteran's residuals of shell fragment wounds damaged his arteries.  A May 1969 VA examination, for instance, found that the Veteran had an absence of pulsations of the posterior tibial artery on the left leg.  The Veteran has also stated that he was told during his hospitalization for his shell fragment wounds that his arteries had to be repaired.  

Taken together, the medical evidence regarding the Veteran's initial injury and his later surgery read in conjunction with the Veteran's contentions indicate that his current condition may be related to his active service, triggering the need for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, though the Veteran underwent a VA examination, the Board does not find this examination to be sufficient.  That examination took place in October 2007.  After examining the Veteran, the examiner concluded that "it is less likely that hip problems are related to or caused by buttock injury sustained in the military."  

The Board finds this conclusion to be lacking.  It is short, unenhanced by any commentary or findings as to why the Veteran's bilateral hip replacement is not due to his shell fragment wounds.  Further, as the Veteran submitted the medical evidence regarding his hip replacement after the VA examination, the examiner was not able to review these documents before forming an opinion.  Accordingly, the Board finds this opinion to be of little probative value, and shall remand the claim for a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo a VA examination to determine the etiology of his bilateral hip replacement.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) Is it at least as likely as not that the Veteran's bilateral hip replacement is causally related to his active service?

b) Is it at least as likely as not that the Veteran's bilateral hip replacement is secondary to his service-connected residuals of a shell fragment wound, that is, were his hip replacements proximately due to or the result of his service-connected injuries? (The Veteran is service connected for residuals of wounds to muscle group XI, XIV, and XVII.)  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


